Citation Nr: 0401745	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May 22, 1997, 
for the grant of a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney 
at law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1970 and from January 1978 to November 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a total rating for 
compensation based upon individual unemployability, effective 
May 22, 1997.  The veteran asserts that he should be granted 
an earlier effective date.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the veteran's notice of disagreement, received in February 
2002, he stated that he had been treated for his service-
connected disabilities at the VA Medical Centers in Seattle, 
Washington, and San Diego and Long Beach, California.  The 
record does not reflect that such medical records were 
requested by the RO, and such records must be obtained prior 
to the Board making a determination in this case.

Additionally, the veteran has indicated that he is in receipt 
of Social Security Administration disability benefits as a 
result of his service-connected disabilities.  In October 
2000, the RO submitted a request for these records.  In the 
January 2003 statement of the case, the RO stated, "We have 
not yet been successful in obtaining records from the Social 
Security Administration but have recently sent another 
request for those records."  The record does not reflect 
that a second request was made for these records, and the 
Social Security Administration records have not been 
associated with the claims file.  The issue before the Board 
is entitlement to an earlier effective date for the grant of 
a total rating for compensation based upon individual 
unemployability.  The Social Security Administration records 
are potentially relevant in this case and must be obtained 
prior to the Board making a determination in this case.

Lastly, section 5103(a), title 38, U.S. Code, as amended by 
the Veterans Claims Assistance Act (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003).  
In this case, the veteran has not been provided with the 
evidence necessary to substantiate his claim for an earlier 
effective date for the grant of a total rating for 
compensation based upon individual unemployability and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with this claim .  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that the veteran should be provided with the 
above notice as to his claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the 
Veterans Claims Assistance Act of 2000 
(VCAA), to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for entitlement to an effective date 
earlier than May 22, 1997, for the grant 
of a total rating for compensation based 
upon individual unemployability and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  

2.  The RO should obtain the VA treatment 
records from the VA Medical Centers in 
(i) Seattle, Washington, (ii) San Diego, 
California, and (iii) Long Beach, 
California, and associate them with the 
claims file.

3.  The RO should obtain the decision 
upon which the Social Security 
Administration granted disability 
benefits including the evidence relied 
upon in granting the benefits.  Note that 
under 38 U.S.C. § 5103A(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile."

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO should then readjudicate the 
claim for entitlement to an effective 
date earlier than May 22, 1997, for the 
grant of a total rating for compensation 
based upon individual unemployability.  
If the benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


